DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11108841. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1
Claim 1 of Patent No. 11108841
A device comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, perform operations, the operations comprising: 




determining from a set of homogeneous tiles of a frame of a streaming video a subset of the homogeneous tiles that covers a field of view of a user, the field of view of the user being indicated by data that is associated with the frame of the streaming video, each tile of the set of homogeneous tiles having a first area, and the set of homogeneous tiles having been constructed for the frame of the streaming video based upon a bandwidth required to transmit some or all tiles of the set of homogeneous tiles at a given quality level; and 

merging at least a first tile of the set of homogeneous tiles and a second tile of the set of homogenous tiles into a larger tile, the larger tile having a second area that is greater than the first area, the merging being based upon at least a first parameter that is indicative of a first estimated network bandwidth required to support the given quality level, and the merging comprising merging only a portion of the first tile with at least the second tile into the larger tile.
A device comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, perform operations, the operations comprising:

obtaining data indicative, for a frame of a streaming video, of a field of view of a user;

determining from a set of homogeneous tiles of the frame of the streaming video a subset of the homogeneous tiles that covers the field of view of the user, wherein each tile of the set of homogeneous tiles having a first area, the set of homogeneous tiles having been constructed for the frame of the streaming video based upon a bandwidth required to transmit some or all tiles of the set of homogeneous tiles at a given quality level, and the set of homogeneous tiles having been constructed prior to the obtaining of the data; and

merging at least a first tile of the set of homogeneous tiles and a second tile of the set of homogenous tiles into a larger tile, the larger tile having a second area that is greater than the first area, and the merging being based upon at least a first parameter that is indicative of a first estimated network bandwidth required to support the given quality level, and the merging comprising merging only a portion of the first tile with at least the second tile into the larger tile.



Claim 16
Claim 16 of Patent No. 11108841
A non-transitory computer-readable storage medium comprising executable instructions that, when executed by an end user device including a processor, facilitate performance of operations, the operations comprising:

sending to a server data indicative, for a frame of a streaming video, of a field of view of a user of the end user device, the server facilitating a determining from a set of homogeneous tiles of the frame of the streaming video a subset of the homogeneous tiles that covers the field of view of the user, each tile of the set of homogeneous tiles having a first area, the set of homogeneous tiles having been constructed for the frame of the streaming video based upon a bandwidth required to transmit some or all tiles of the set of homogeneous tiles at a given quality level, the set of homogeneous tiles having been constructed prior to the sending of the data, the server facilitating a merging of at least a first tile of the set of homogeneous tiles and a second tile of the set of homogenous tiles into a larger tile, the larger tile having a second area that is greater than the first area, the merging being based upon at least a parameter that is indicative of an estimated network bandwidth required to support the given quality level, and the merging comprising merging only a portion of the first tile with at least the second tile into the larger tile; and 

presenting an image to the user of the end user device, the presenting of the image being based upon a set of heterogeneous tiles that is received from the server, the set of heterogeneous tiles including the larger tile and one or more tiles from the subset of tiles that do not overlap the larger tile.
A non-transitory computer-readable storage medium comprising executable instructions that, when executed by an end user device including a processor, facilitate performance of operations, the operations comprising:

sending to a server data indicative, for a frame of a streaming video, a field of view of a user of the end user device, the server facilitating a determining from a set of homogeneous tiles of the frame of the streaming video a subset of the homogeneous tiles that covers the field of view of the user, each tile of the set of homogeneous tiles having a first area, the set of homogeneous tiles having been constructed for the frame of the streaming video based upon a bandwidth required to transmit some or all of the tiles of the set of homogeneous tiles at a given quality level, wherein the set of homogeneous tiles having been constructed prior to the sending of the data, the server facilitating a merging of at least a first tile of the set of homogeneous tiles and a second tile of the set of homogenous tiles into a larger tile, and the larger tile having a second area that is greater than the first area, and the merging being based upon at least a parameter that is indicative of an estimated network bandwidth required to support the given quality level, and the merging comprising merging only a portion of the first tile with at least the second tile into the larger tile; 

receiving, from the server, a set of heterogeneous tiles including the larger tile and one or more tiles from the subset of tiles that do not overlap the larger tile; and presenting, based upon the set of heterogeneous tiles that is received from the server, an image to the user of the end user device.



Claim 19
Claim 19 of Patent No. 11108841
A method comprising: 









determining, by a processing system including a processor, a frequently requested portion of a frame of a streaming video; 

obtaining by the processing system data indicative, for the frame of the streaming video, of a current field of view of a user, the frequently requested portion having been determined by the processing system prior to the obtaining of the data indicative of the current field of view of the user; 

determining by the processing system, from a set of homogeneous tiles of the frame of the streaming video, a subset of the homogeneous tiles that covers the current field of view of the user, each tile of the set of homogeneous tiles having a first area, the set of homogeneous tiles having been constructed prior to the obtaining the data, and the set of homogeneous tiles having been constructed for the frame of the streaming video based upon a bandwidth required to transmit some or all tiles of the set of homogeneous tiles at a given quality level; and 

merging, by the processing system, at least a first tile of the set of homogeneous tiles and a second tile of the set of homogenous tiles into a larger tile, the larger tile having a second area that is greater than the first area, the merging being based upon at least a parameter, and the merging comprising merging only a portion of the first tile with at least the second tile into the larger tile.
A method comprising: 
storing, by a processing system including a processor, a set of homogeneous tiles that has been constructed for a frame of a streaming video based upon a bandwidth required to transmit some or all tiles of the set of homogeneous tiles at a given quality level, each tile of the set of homogeneous tiles having a first area; 

determining, by the processing system, a frequently requested portion of the frame of the streaming video; 

obtaining by the processing system data indicative, for the frame of the streaming video, a current field of view of a user, the frequently requested portion having been determined by the processing system prior to the obtaining of the data indicative of the current field of view of the user; 

determining by the processing system, from the set of homogeneous tiles of the frame of the streaming video, a subset of the homogeneous tiles that covers the current field of view of the user, and the set of homogeneous tiles having been constructed prior to the obtaining the data; and 







merging, by the processing system, at least a first tile of the set of homogeneous tiles and a second tile of the set of homogenous tiles into a larger tile, the larger tile having a second area that is greater than the first area, the merging being based upon at least a first parameter, and the merging comprising merging only a portion of the first tile with at least the second tile into the larger tile.



Dependent claims 2-15, 17-18 and 20 of the instant application and dependent claims 2-15, 17-18 and 20 of U.S. Patent No. 11108841 recite analogous limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425